—Judgment unanimously affirmed. Memorandum: Defendant was convicted after a jury trial of criminal sale of a controlled substance in the third degree (Penal Law § 220.39) and criminal possession of a controlled substance in the third degree (Penal Law § 220.16) based upon his sale of cocaine to an undercover police officer. We reject defendant’s contention that Supreme Court abused its discretion in refusing to admit in evidence a report prepared by a surveillance officer purporting to contain the undercover officer’s account of the transaction. Inconsistencies between the undercover officer’s testimony and the surveillance officer’s report were placed before the jury by defense counsel’s cross-examination of the undercover officer (see, People v Piazza, 48 NY2d 151, 165; People v Moore, 267 AD2d 969). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.